Appeal from an order of the Supreme Court *866(Ellison, J.), entered November 3, 1989 in Tompkins County, which granted plaintiffs motion for a preliminary injunction.
In this action, plaintiff is claiming that defendant is blocking his access to a private drive on his property in violation of a previous court order granting plaintiff a fee to the property and defendant a life use to a portion of the parcel. In our view, Supreme Court did not abuse its discretion in granting plaintiffs request for a preliminary injunction (see, R & J Bottling Co. v Rosenthal, 40 AD2d 911). Plaintiff set forth sufficient facts to show a likelihood of success and irreparable injury if the obstruction was to continue, as well as a balancing of the equities in his favor (see, Gambar Enters. v Kelly Servs., 69 AD2d 297, 306).
Order affirmed, with costs. Mahoney, P. J., Kane, Casey, Levine and Mercure, JJ., concur.